Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 8/27/2019.

	The status of the claims is as follows:
		Claim 2 has been cancelled; and
		Claims 1 and 3-9 are herein addressed in detail below.


The abstract is still objected to because at the end, “(deformation)” fails to positively describe the invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3- 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s related art as shown in Figure 2 in view of Vance (6,321,490 B1).  
	Applicant’s related art as shown in Figure 2 discloses a door outside belt comprising a core plate (112) providing a frame of the door outside belt, a skin layer of attached to an inner and outer surface of the core plate (112), an auxiliary wing (122) being integral with the skin layer, a main wing (120) provided on a partial section of an inside outer surface of the core plate [Claim 1]

Applicant’s related art as shown in Figure 2 fails to disclose the skin layer to be formed of polyvinyl chloride (PVC) and the main wing to be formed of thermoplastic vulcanizate (TPV) with PVC adhesive applied to the inner surface and the outer surface of the core plate and a TPV adhesive is applied to the partial section of the inside outer surface and the core plate.
Vance (6,321,490 B1) discloses a belt-line seal comprising a core (40), a skin later (30) formed of PVC and a wing formed of thermoplastic elastomer.
It would have been obvious before the effective filing date of the claimed invention to provide 	the Applicant’s related art as shown in Figure 2 with a skin layer formed of PVC and the main wing to be formed of a thermoplastic as taught by Vance (‘490) since as well as providing PVC adhesive and TPV adhesive since PVC is more resistance to weather conditions and the thermoplastic(s) is well known as providing excellent sliding features when contacted and PVC and TPV adhesives are well known for use with the specific plastics such as PVC and TPV.
 
With respect to claim 3, the related art fails to disclose a 1-3mm buffer section between the adhesives.
It would have been further obvious before the effective filing date of the claimed invention to provide a buffer and specifically a 1-3mm buffer between adhesives since each adhesive is maximized when used with a specific material such as PVC and TPC and one of ordinary skill in the art as well a proper engineering designs would provide a small buffer between the two adhesives.

With respect to claim 4, the core plate described in claim 4 is identical the prior art shown in figure 2 as well on a part between an upper end and a lower end of an inside outer surface of the connection end (defined in claim 4) and thus the radii are identical and being 1-30mm would show that the related art and the applicant’s invention are substantially identical.

 	
	With respect to claim 5, the related art is identical to that of the applicant’s invention and process limitations in a product claim carries little to no patentable weight and to extrude plastics together and on a core is well known

	With respect to claims 6-9, the related art is identical to that of the applicant’s invention and the process step of extruding carries little to no patentable weight and to extrude plastic(s) is well known in the art.
	But respect to claim 9, having different hardness between TPV and PVC portions is well known in the art and would have been obvious before the effective filing date of the claimed invention to provide materials with different hardnesses since a matter of design choice and engineering allows one to adjust the plastics with different hardnesses as desired for each particular and specific application.	
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634